DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022, has been entered.

	In response, the applicant amended claims 1, 9, and 17. Claims 1-20 are pending and currently under consideration for patentability.

Priority
	The instant application has a filing date of February 12, 2018, and claims priority as a Continuation (CON) of non-provisional application 13/887,258 filed on May 3, 2013, which claims for the benefit of provisional application 61/798,314, filed on March 15, 2013 and provisional application 61/719,900 filed on October 29, 2012.

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 9, and 17 under 35 U.S.C. 103 (a) over Welingkar in view of Lessin have been considered, but are moot in view of a new grounds of rejection. A new reference is relied upon to disclose “generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user”.
Examiner notes that certain arguments are also unpersuasive. Specifically, Applicant argues “the discussion in Welinqkar relating to lending of content is specific to digital content belonging to the lendee, but does not relate to or suggest lending of access to digital services”. However, the Examiner’s interpretation that a digital book accessible via a digital book software/library constitutes a “digital service” is reasonable in view of Applicant’s own such services may include…redeemable credits and/or exclusive discounts (referred to herein as ‘digital services’ or simply ‘services’). These services may include…data…music, photos…redeemable credits (or “coupons”)…may be consumed on a transaction-by-transaction basis without a subscription…”. Fig 10 also shows that a promo code may be a “digital service”. Figure 11 shows a digital game may be a “digital service”. If (according to Applicant’s own non-exhaustive list of examples) a promo code, a single use coupon, “data” (in general), music, a game, or a photo may be a “digital service”, than it is reasonable for the Examiner to interpret a digital book to be a “digital service” in view of Applicant’s specification. Applicant’s argument suggests an unreasonably narrow interpretation of “digital service”.
Applicant further argues that “Lessin does not disclose or suggest "generating . . . a meta-social graph based on i) the one or more digital services presented for selection for the user," as recited in the independent claims. Indeed, nothing in the discussion of Lessin pertaining to "a video streaming application [which] may allow other video streaming applications to access published content," suggests that a video streaming application, or selection thereof, would factor into generation of a social graph”. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Welingkar discloses one or more digital services may be presented for selection to a first user (i.e., those services that belong to them or that are available to consumer/share), and that the first user may select one of the digital services to share with a second user. Lessin discloses that a meta-social graph may be generated based at least in part on sharing events between users (e.g., the graph includes indications that a first user selected something to share and what that thing is) ([0068]-[0069] “social graph includes data about actions of users…edge objects which represent one or more actions…edge objects associated with the user…the user’s interaction related to the actions of…’shared’…”, [0079]-[0080] “video streaming application…action types associated with the user…’bought…’shared’…"shared" action types are received 720 when the user shares video data with other social networking system users…”, [0038], [0036]). It is additionally inherent that content must be presented for a user to select in order for them to choose to share it. Regardless, the combination of Welingkar and Lessin disclose that the meta-social graph is based on the one or more digital services presented for selection to the first user. Examiner notes that this interpretation of “generating…a meta-social graph based on i) the one or more digital services presented for selection to the first user” is consistent with Applicant’s own specification. Applicant’s own specification never explicitly states that the meta-social graph is generated based on the one or more digital services presented for selection to the first user. Instead, paragraphs [0074]-[0078] generally suggest that the meta-social graph bay be created based on various user “activities” and connections. Generating the meta-social graph based on sharing activities associated with content that was displayed on an interface are reasonably interpreted to be equivalent to “generating…a meta-social graph based on i) the one or more digital services presented for selection to the first user” based on Applicant’s own disclosure. A more narrow embodiment/interpretation would result in new matter. 

	Applicant’s arguments, with respect to the rejection of amended claims 1, 9, and 17 under 35 U.S.C. 103 (a) over Wohlert in view of De Jong in view of Lessin have been considered, but are moot in view of a new grounds of rejection. A new reference is relied upon to disclose “generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user”. Examiner notes that Applicant’s argument with respect to Lessin is unpersuasive for reasons analogous to those discussed above.

Claim Interpretation
	Claims 1, 9, and 17 require “generating, by the first server, a meta-social graph…”. The Applicant has not clearly set forth a special definition of the term “meta-social graph”. The term “meta-social graph” is also not a term of art having a specific clear and unquestionable meaning a PHOSITA. Applications specification generally suggests that a meta-social graph may be “based on building connections between multiple users’ social graphs to determination relationships between…products, and/or users”. This broad description appears to suggest that the term “meta-social graph” is equivalent to a conventional “social graph”, which is generally understood to be some model or representation of entities and relations/interconnections between the entities. In other words, a broadest reasonable interpretation of “generating…a meta-social graph based on i) the digital bundle of service…and ii) the sharing of the first service with the second user” comprises generating a model or representation of users/products and relationships/interconnections between users/products based on the digital bundle of service and meta-social graph”. For example, Facebook enriching data associated with user/product nodes and/or creating new connections between nodes based on i) newly-recognized product or service purchases/subscriptions/consumption and ii) new product/service sharing activity between nodes entirely within the Facebook ecosystem amounts to generating a social graph with enriched data about the nodes and links/connections between multiple social user’ graphs and/or “multiple social networks”. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


	Claims 1-3, 6, 8-11, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welingkar et al. (U.S. PG Pub No. 2012/0179753 July 12, 2012 - hereinafter "Welingkar”) in view of Lessin et al. (U.S. PG Pub No. 2014/0041038 February 6, 2014 -  hereinafter "Lessin”) in view of Ormont et al. (U.S. PG Pub No. 2013/0110583 May 2, 2013 -  hereinafter "Ormont”)

With respect to claims 1, 9 and 17, Welingkar teaches an access control system, a method for service access control comprising steps performed by at least one processor, and a on-transitory computer-readable media containing instructions that, when executed by at least one processor, cause that at least one processor to perform operations, comprising;
at least one memory device containing instructions; and (Fig 1 tag 150 & [0010])
at least one processor that executes the instructions to perform a method, the method including: (Fig 1 tag 150 & [0010])
receiving, at a first server, a service request from a first user device of a  first user, the service request including a service sharing request for sharing a first digital service of with a second user device of a second user; ([0031]-[0032] “lender can initiate the lending process from…her local device…LendMe button…select a particular contact to which she would like to send the lending offer…make the section…” – therefore the server receives a request from the first user device to share a service/content with a second user, [0050], Fig 1 – first/second servers used to receive service requests and to provide digital services)
the first digital service selected by the first user among one or more digital services via a graphical user interface displayed on the first user device ([0031]-[0032] “lender can initiate the lending process from…her local device…LendMe button…select a particular contact to which she would like to send the lending offer…make the section…” – therefore the server receives a request from the first user device to share a service/content with a second user, [0050], Fig 2A-2D – Examiner notes this limitation is given no patentable weight as it fails to positively set forth a function or action performed by the claimed system/processor (it describes something occurring outside the scope of what is positively being claimed))
based on receiving the service request to share the first digital service with the second user device of the second user, generating a token relating to the first digital ([0033] & [0035] “lending offer may include details about the lender…her name, and the content to be leaned…email address of lendee” & “contains a lending offer URL…contains a combination of a lending offer ID and an encrypted security hash code, each of which…uniquely identifies the lending offer from lender” – therefore the system generates, based on the received sharing request, a token comprising one or more token parts (e.g., lending offer ID and/or encrypted security hash code) that represent (e.g., because they uniquely identify) information identifying at least the first service)
generating, by the first server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first digital service being shared with the second user device of the second user;  [0035] “contains a lending offer URL…URL contains a combination of a lending offer ID and an encrypted security hash code, each of which…uniquely identifies the lending offer from lender” – therefore the server generates a URL string including the token relating to the first service being shared with the second user)
sending, by the first server, the URL string to the second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first digital service via a second server of a service provider system ([0034] & [0038] the server sends the URL string to the second user device (e.g., within an email notification or social media notification) and the URL string is configured to provide the second user shared access to the first service via a service provider system – Fig 1 – first/second servers used to receive service requests and to provide digital services)
Welingkar does suggest that the server keeps track of friends/connections between users, keeping tracking of the services/content each user has purchased or otherwise has access to, and enables sharing of content/services using social media. However, Welingkar does not appear to explicitly disclose generating a social graph using this information. Welingkar does not appear to disclose,
generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, ii) the sharing of the first digital service with the second user device of the second user, and iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph
However, Lessin discloses 
generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, and ii) the sharing of the first digital service with the second user device of the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph ([0003] & [0005] & [0018] & [0022] & [0045] & [0061] & [0069] & [0079]-[0080] the server/system of Lessin generates a meta-social graph by enriching information associated with nodes (i.e., the users and objects) and generating links/connections/edges between nodes based on content and services users have purchased and/or subscribed to and based on content/services users share with other users – the generated meta-social graph includes user’s names/profiles and various activities of these users (i.e., generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network) - Examiner notes that the phrase “wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph” is given no patentable weight as it fails to positively recite a function performed by the claimed system/instructions and fails to positively recite a step of the claimed method. Regardless, Lessin also discloses this information [0017] & [0061])
Lessin suggests it is advantageous to include generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, and ii) the sharing of the first digital service with the second user device of the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting ([0017] & [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and media of Welingkar to include generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, and ii) the sharing of the first digital service with the second user device of the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph, as taught by Lessin, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, and ii) the sharing of the first digital service with the second user device of the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user 

Welingkar and Lessin do not appear to disclose,
generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user
However, Ormont discloses 
generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user ([0058]-[0062] “social graphs, charts showing the relationship connections between various users of social media websites, may also be analyzed to match users of different social media networks as being the same person…to determine missing information about a particular person…two graphs…a user may participate in two or more social networks...allow the user’s interactions in a second social network to be identified…can link a single user across multiple pseudonyms and social networking platforms to accurately identify the user, the user’s interest...influence…extent of the user’s network…analyzing the connection graphs for various users…edges may be weighted according to factors such as the number of interactions between two users…a single unified view of multiple social networks combined into a single super graph of social relationships. The strength of all the relationships can be tracked across networks and merged when creating the unified social graph” – therefore the server generates a meta-social graph based on bundling of activates (i.e., combining activities/actions represented by graph edges) of multiple users across multiple social networks of each person (i.e., at least one of the first user and the second user), [0002] “online social interactions…friends actions, what people share…”, claim 6 “media sharing sites”)
Ormont suggests it is advantageous to include generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, because doing so can provide the system with enhanced and more accurate information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting ([0010], [0020]-[0021], [0060], [0071]  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and media of Welingkar in view of Lessin to include generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, as taught by Ormont, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, as taught by Ormont, in the system, method, and medium of Welingkar in view of Lessin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.


With respect to claims 2 and 10, Welingkar teaches the system of claim 1 and the method of claim 9;
wherein the service access request is received from a web browser running on the first user device of the first user ([0027] “web account interface provides lender with browser-based access”, [0031]-[0032] “lender can initiate the lending process from several applications on her local device…”, [0041] “browser based web lending interface”)

With respect to claims 3 and 11, Welingkar teaches the system of claim 1 and the method of claim 9 
wherein the method further includes sending, prior to receiving the service request, instructions to the first user device for displaying first set of services a representation of a first set of digital services including the first digital service ([0031]-[0032] the system generates an interface with a set of services (i.e., at least one) including the at least one first digital service, [0050], Fig 2A-2D)

Examiner notes that prior art reference Dutta (cited and relied upon below) also disclose this limitation (Fig 9 & [0056]-[0061] users (e.g., first/second users) when purchasing their services are presented with a representation of the available service bundles (e.g., first set of services including the first service))


With respect to claims 6 and 14, Welingkar teaches the system of claim 1 and the method of claim 9;
sending a digital notification to the second user, after receiving the service request, the digital notification indicating that the first user has shared the first digital service with the second user ([0010] & [0033] & [0037]-[0038] digital notification with URL/link and indication of share is sent to the lendees computer)

With respect to claims 8, 16, and 20
wherein the one or more token parts includes at least one of information associating the first user with the first digital service, identifying the first user as a lendor of the first digital service, and the second user as a lendee of the first digital service, ([0033] & [0035] “lending offer may include details about the lender…her name, and the content to be leaned…email address of lendee” & “contains a lending offer URL…contains a combination of a lending offer ID and an encrypted security hash code, each of which…uniquely identifies the lending offer from lender” – therefore the one or more token parts (e.g., lending offer ID and/or encrypted security hash code) includes at least  information associating the first user with the first service)
and wherein the method further includes passing the one or more token parts to the service provider system ([0035] & [0038] & [00466])



	Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welingkar in view of Lessin in view of Ormont, as applied to claims 3 and 11 above, and further in view of Dutta (U.S. PG Pub No. 2011/0022453 January 27, 2011 - hereinafter "Dutta”)

With respect to claims 4 and 12, Welingkar, Lessin, and Ormont teach the system of claim 3 and the method of claim 11. Although Welingkar suggests that both the first and second users are have bundles of services associated with their respective digital lockers, and that each of the users select/purchase these services before any of the sharing steps, Welingkar does not provide the details for this initial package selection. Welingkar does not appear to disclose,
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  
However, Dutta discloses 
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed (Fig 9 & [0056]-[0061] users (e.g., first/second users) make selections of available service bundles (e.g., first set of services including the first service))
Dutta suggests it is advantageous to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  , because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Welingkar in view of Lessin in view of Ormont to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services, as taught by Dutta, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase.



	Claims 5, 7, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welingkar in view of Lessin in view of Ormont, as applied to claims 1, 9, and 17 above, and further in view of Block et al. (U.S. PG Pub No. 2013/0060616, March 7, 2013 - hereinafter "Block”)  

With respect to claims 5, 13, and 18, Welingkar, Lessin, and Ormont teach the system of claim 1, the method of claim 9, and the medium of claim 17. Welingkar does not appear to explicitly disclose,
restricting access to the first digital service by the first user after receiving the service request
However, Block discloses a method and system for managing access to digital content items (abstract). Block discloses wherein the digital content items may be service subscriptions or other types of digital content ([0064])
restricting access to the first digital service by the first user after receiving the service request ([0084], [0065]-[0069], [0131] access restricted after lending/loaning a product/service to a second user)
Block suggests it is advantageous to include restricting access to the first digital service by the first user after receiving the service request, because it provides a mechanism for users who have purchased digital rights for content to share the content with other people who may be interested in consuming the content without violating digital rights regulations, and because it provides a way for users who have purchased digital rights for content to profit from digital content they are not immediately consuming (abstract, [0007], [0014]-[0020], [0067], [0084]-[0085], [0134], [0156]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system, method, and medium of Welingkar in view of Lessin in view of Ormont to include restricting access to the first digital service by the first user after receiving the service request, as taught by Block, because it provides a mechanism for users who have purchased digital rights for content to share the content with other people who may be interested in consuming the content without violating digital rights regulations, and because it provides a way for users who have purchased digital rights for content to profit from digital content they are not immediately consuming.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include restricting access to the first digital service by the first user after receiving the service request, as taught by Block in the system, method, and medium of Welingkar in view of Lessin in view of Ormont, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 7, 15, and 19, Welingkar, Lessin, and Ormont teach the system of claim 1, the method of claim 9, and the medium of claim 17. Welingkar does not appear to explicitly disclose,
receiving, after sending the URL to the second user device, a request from the first user device to reclaim the first digital service;
notifying the second server of the service provider system of the request to reclaim the first digital service; 
providing access to the first digital service by the first user after reclaiming the first digital service from the second user
However, Block discloses a method and system for managing access to digital content items (abstract). Block discloses wherein the digital content items may be service subscriptions or other types of digital content ([0064]). Block further discloses, 
receiving, after sending the URL to the second user device, a request from the first user device to reclaim the first digital service; ([0137]-[0138]  notification to revoke shared service from second user)
notifying the second server of the service provider system of the request to reclaim the first digital service; ([0137]-[0138])
providing access to the first digital service by the first user after reclaiming the first digital service from the second user ([0137]-[0138])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving, after sending the URL to the second user device, a request from the first user device to reclaim the first digital service; notifying the second server of the service provider system of the request to reclaim the first digital service; and providing access to the first digital service by the first user after reclaiming the first digital service from the second user, as taught by Block in the system, method, and medium of Welingkar in view of Lessin in view of Ormont n, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.







SUPPLEMENTAL REJECTION

	Claims 1, 2, 5-10, and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wohlert et al. (U.S. PG Pub No. 2011/0185042 July 28, 2011 –hereinafter Wohlert) in view of De Jong (U.S. Patent No. 8,230,518 July 24, 2012 –hereinafter De Jong) in view of Lessin et al. (U.S. PG Pub No. 2014/0041038 February 6, 2014 -  hereinafter "Lessin”) in view of Ormont et al. (U.S. PG Pub No. 2013/0110583 May 2, 2013 -  hereinafter "Ormont”)

With respect to claims 1, 9 and 17, Wohlert teaches an access control system and method for service access control, the method comprising the following steps performed by at least one processor, comprising;
at least one memory device containing instructions; and (Fig 3 & [0038])
at least one processor that executes the instructions to perform a method, the method including: (Fig 3 & [0038])
receiving, at a first server, a service request from a first user device of a first use, the service request including a service sharing request for sharing a first digital service with a second user device of a second user; the first digital service selected by the first user among one or more digital services via a graphical user interface displayed on the first user device (Figure 2 & [0007] “request for a transfer of a source set of digital multimedia rights associated with the source end user”, [0016]-[0018] “Joe can transfer a subset of his digital rights”, [0027] & [0034] request from first user device via a web portal, [0025] “browser”)
based on receiving the service request to share the first digital service with the second user device of the second user, generating a token relating to the first digital service being shared, the token including one or more token parts representing coded information identifying at least one of the second user, the first digital service, and a sharing status for each of the first user and the second user; ([0012] “token including…data indicating the source end user…and destination end user”, [0019] “token contains data that indicates a source end user…and destination end user…their carrier affiliation and the source and destination end users’ digital multimedia rights”, [0023] “token…indicating what rights are being transferred and to where (end user)…” CLAIM 5)
sending, by the first server, the token to the second user device of the second user to provide the second user shared access to the first digital service via a second server of a service provider system ([0017]-[0020] & [0023] digital transfer request sent)
Wohlert does not appear to disclose,
generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first digital service being shared with the second user;
sending, by the server, the URL string to the second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first digital service via a second server of a service provider system
generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, ii) the sharing of the first digital service with the second user device of the second user, and iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph
However, De Jong discloses 
generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first digital service being shared with the second user; (Fig 6B & 14:8-16 & 14:60-67 “tokenized URL”)
sending, by the server, the URL string to the second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first digital service via a second server of a service provider system (Fig 34 “tokenized URL” sent)
De Jong suggests it is advantageous to include generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first digital URL string to the second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first digital service via a second server of a service provider system, because doing so can provide an efficient and convenient mechanism for users to communicate request information/credentials and to access and share digital content via their devices, and because web services/content are popular types of content/services users may desire to access (Fig 6B & 14:8-16 & 14:60-67, 9:14-29, 15:10-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and medium of Wohlert, to include generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first digital service being shared with the second user; and sending, by the server, the URL string to the second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first digital service via a second server of a service provider system, as taught by De Jong, because doing so can provide an efficient and convenient mechanism for users to communicate request information/credentials and to access and share digital content via their devices, and because web services/content are popular types of content/services users may desire to access2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

Wohlert and De Jong do not appear to disclose,
generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, ii) the sharing of the first digital service with the second user device of the second user, and iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph
However, Lessin discloses 
generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, and ii) the sharing of the first digital  ([0003] & [0005] & [0018] & [0022] & [0045] & [0061] & [0069] & [0079]-[0080] the server/system of Lessin generates a meta-social graph by enriching information associated with nodes (i.e., the users and objects) and generating links/connections/edges between nodes based on content and services users have purchased and/or subscribed to and based on content/services users share with other users – the generated meta-social graph includes user’s names/profiles and various activities of these users (i.e., generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network) - Examiner notes that the phrase “wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph” is given no patentable weight as it fails to positively recite a function performed by the claimed system/instructions and fails to positively recite a step of the claimed method. Regardless, Lessin also discloses this information [0017] & [0061])
Lessin suggests it is advantageous to include generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, and ii) the sharing of the first digital service with the second user device of the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting ([0017] & [0061]).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include generating, by the first server, a meta-social graph based on i) the one or more digital services presented for selection to the first user, and ii) the sharing of the first digital service with the second user device of the second user, the generating the meta-social graph including learning information about the at least one of the first user and the second user, and building the meta-social graph that identifies people and digital personas within a social network, wherein the first server determines potential digital services of interest for one of the first user and the second user based on the generated meta-social graph, as taught by Lessin, in the system, method, and medium of Wohlert in view of De Jong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.

Wohlert, De Jong and Lessin do not appear to disclose,
generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user
However, Ormont discloses 
generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user ([0058]-[0062] “social graphs, charts showing the relationship connections between various users of social media websites, may also be analyzed to match users of different social media networks as being the same person…to determine missing information about a particular person…two graphs…a user may participate in two or more social networks...allow the user’s interactions in a second social network to be identified…can link a single user across multiple pseudonyms and social networking platforms to accurately identify the user, the user’s interest...influence…extent of the user’s network…analyzing the connection graphs for various users…edges may be weighted according to factors such as the number of interactions between two users…a single unified view of multiple social networks combined into a single super graph of social relationships. The strength of all the relationships can be tracked across networks and merged when creating the unified social graph” – therefore the server generates a meta-social graph based on bundling of activates (i.e., combining activities/actions represented by graph edges) of multiple users across multiple social networks of each person (i.e., at least one of the first user and the second user), [0002] “online social interactions…friends actions, what people share…”, 
Ormont suggests it is advantageous to include generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, because doing so can provide the system with enhanced and more accurate information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting ([0010], [0020]-[0021], [0060], [0071]  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and media of across multiple social networks of at least one of the first user and the second user, as taught by Ormont, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include generating, by the first server, a meta-social graph based on iii) bundling of activities of multiple users across multiple social networks of at least one of the first user and the second user, as taught by Ormont, in the system, method, and medium of Wohlert in view of De Jong in view of Lessin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.


With respect to claims 2 and 10, Wohlert teaches the system of claim 1 and the method of claim 9;
wherein the service request is received from a web browser running on the first user device of the first user ([0027] & [0034] request from first user device via a web portal, [0025] “browser”)

With respect to claims 5, 13, and 18, Wohlert teaches the system of claim 1, the method of claim 9, and the medium of claim 17;
wherein the operations performed by the at least one processor further comprise: restricting access to the first digital service by the first user after receiving the service request ([0013] “cancel the source set…associated with the source end user”, [0017] “suspended at Joe’s house”, [0021], [0031])

With respect to claims 6 and 14, Wohlert teaches the system of claim 1 and the method of claim 9;
sending a digital notification to the second user, after receiving the service request, the digital notification indicating that the first user has shared the first digital service with the second user ([0017] “sends a message…Bob receives a pop up message”, [0029])

With respect to claims 7, 15, and 19, Wohlert teaches the system of claim 1, the method of claim 9, and the medium of claim 17;
wherein the operations performed by the at least one processor further comprise: receiving, after sending the URL to the second user device, a request from the first user device to reclaim the first digital service; ([0033] “rights transfer can be manually cancelled using the same or similar methods as those used to request the transfer”)
notifying the second server of the service provider system of the request to reclaim the first digital service; ([0031] & [0033])
providing access to the first digital service by the first user after reclaiming the first digital service from the second user ([0031])

With respect to claims 8, 16, and 20, Wohlert teaches the system of claim 1, the method of claim 9, and the medium of claim 17;
wherein the one or more token parts includes at least one of information associating the first user with the first digital service, identifying the first user as a lendor of the first digital service, and the second user as a lendee of the first digital service ([0017] the process can be repeated for any of “a subset” of services and therefore the system may generate a plurality (e.g., a first and second) unique token, [0012] “token including…data indicating the source end user…and destination end user” therefore the token identifies the users and their lendor/lendee statuses, [0019] “token contains data that indicates a source end user…and destination end user…their carrier affiliation and the source and destination end users’ digital multimedia rights”, [0023] “token…indicating what rights are being transferred and to where (end user)…” CLAIM 5)
and wherein the method further includes passing the one or more token parts to the service provider system ([0017]-[0020] & [0023] digital transfer request sent to service provider using token)


	Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wohlert in view of De Jong in view of Lessin in view of Ormont, as applied to claims 1 and 9 above, and further in view of Dutta (U.S. PG Pub No. 2011/0022453 January 27, 2011 - hereinafter "Dutta”)

With respect to claims 3 and 11, Wohlert, De Jong, Lessin, and Ormont teach the system of claim 1 and the method of claim 9. Wohlert discloses,
sending, prior to receiving the service request, instructions to the first user device for purchasing a first set of digital services, the first set of digital services including the first digital service ([0002] & [0017] both users already purchased their respective packages and therefore the first/second users received instructions associated with purchasing their services at their devices before the transfer/share request)
Although Wohlert suggests that both the first and second users are subscribers to prepackaged set of services ([0002] & [0017]), and that each of the users select/purchase these packages before any of the sharing steps, Wohlert does not provide the details for this initial package selection. Welingkar does not appear to disclose,
sending, prior to receiving the service request, instructions to the first user device for displaying in a graphical user interface a representation of a first set of digital services including the first digital service
However, Dutta discloses 
sending, prior to receiving the service request, instructions to the first user device for displaying in a graphical user interface a representation of a first set of digital services including the first digital service (Fig 9 & [0056]-[0061] users (e.g., first/second users) when purchasing their services are presented with a representation of the available service bundles (e.g., first set of services including the first service))
Dutta suggests it is advantageous to include sending, prior to receiving the service request, instructions to the first user device for displaying in a graphical user interface a representation of a first set of digital services including the first digital service, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wohlert in view of De Jong in view of Lessin in view of Ormont to include sending, prior to receiving the service request, instructions to the first user device for displaying in a graphical user interface a representation of a first set of digital services including the first digital service, as taught by Dutta, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase.

With respect to claims 4 and 12, Wohlert, De Jong, Lessin, Ormont and Dutta teach the system of claim 3 and the method of claim 11. Although Wohlert suggests that both the first and second users are subscribers to prepackaged set of services ([0002] & [0017]), and that each of the users select/purchase these packages before any of the sharing steps, Wohlert does not provide the details for this initial package selection. Wohlert does not appear to disclose,
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  
However, Dutta discloses 
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  (Fig 9 & [0056]-[0061] users (e.g., first/second users) make selections of available service bundles (e.g., first set of services including the first service))
Dutta suggests it is advantageous to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wohlert in view of De Jong in view of Lessin in view or Ormont to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services, as taught by Dutta, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase.



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Fu et al. (U.S. PG Pub No. 2008/0162712, July 3, 2008) teaches an identify provider that acts as a middleman web portal between a plurality of users and a plurality of content providers and that communicates information regarding the status of sharers, sharee, and content to be shared to the service providers on behalf of the users to control access to the content (Fig. 3, [0021]- [0030])

Frazier et al. (U.S. PG Pub No. 2013/0332839, December 12, 2013) teaches content aggregating middleman that communicates with a plurality of content providers (e.g. video streaming service) including a token and authentication data when access is requested to content hosted by the service provider and presented via the bundler portal

Morris (U.S. PG Pub No. 2008/0147799, June 19, 2008) teaches tokenized URI used to control access to digital content transmitted to service provider on behalf of users ([0044])

Yoo (U.S. PG Pub No. 2009/0281988 November 12, 2009) teaches generating a meta-social graph by combining multiple social graphs from different social networks and matching different personas/alias as being the same person  ([0044]-[0046] & [0027]-[0029])

Vanasco (U.S. PG Pub No. 2010/0274815 October 28, 2010) teaches generating a meta-social graph by combining multiple social graphs from different social networks and matching different personas/alias as being the same person  (Figures 1 and 35 and associated sections)


Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621